Citation Nr: 0722942	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-08 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection of a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection of a right foot 
disability. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection of a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in July 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the claims file. 

This matter was last before the Board in October 2006 when 
the Board denied the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for residuals of a 
right ankle fracture and remanded the claims currently on 
appeal for further development.  That development has been 
completed and these claims are now ready for appellate 
consideration.  


FINDINGS OF FACT

1.  In May 1998, the RO denied the veteran's claims of 
entitlement to service connection for disabilities of the 
right shoulder, right foot and the low back, and following 
notice of this decision, the veteran failed to perfect an 
appeal by filing a Substantive Appeal.

2.  Evidence received since the May 1998 denial is not new 
and material for these claims of service connection, and is 
not so significant that it must be addressed with all of the 
evidence of record in order to fairly adjudicate these 
claims. 


CONCLUSIONS OF LAW

1.  The RO's May 1998 denial is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has not been received since the 
May 1998 denial, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2006, pursuant 
to instructions in the October 2006 Board remand.  This 
letter discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The November 
2006 letter also advised the veteran of reasons for the prior 
denials of the claims and the evidence necessary to reopen 
the claims, thus satisfying the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant was cured by the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  Given that the 
claim to reopen is being denied, any question as to the 
appropriate disability rating or effective date for a grant 
of service connection is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA's 
duty to provide a medical examination or obtain a medical 
opinion applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law. 

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a Notice of 
Disagreement (NOD) must be filed within one year from the 
date of notification thereof.  If a NOD is filed in a timely 
fashion a Substantive Appeal must be filed in writing, within 
60 days of the date of notice of the Statement of the Case, 
or within the remainder of the one-year period of the date of 
notice of the RO decision being appealed, whichever is later.  
If these requirements are not met, the initial RO 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.202, 20.302 (2006).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  Under the laws and 
regulations in effect at the time the veteran filed his claim 
to reopen in June 2001, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

For new and material evidence purposes only, new evidence is 
presumed to be credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).   

The veteran's claims of entitlement to service connection for 
disabilities of the right shoulder, right foot and low back, 
were last denied in a May 1998 rating decision on the grounds 
that the evidence did not show that the veteran incurred such 
disabilities in service.  At that time the evidence of record 
consisted of the veteran's service medical records and VA 
medical records.  The veteran filed a NOD to the May 1998 
rating decision, but failed to perfect his appeal by filing a 
Substantive Appeal following issuance of a Statement of the 
Case in November 1998.  Accordingly, the May 1998 rating 
decision is final and can only be reopened upon receipt of 
new and material evidence.  

Since the May 1998 rating decision, the RO has received 
numerous pieces of evidence.  In particular, the veteran 
submitted private medical records from the Premier Medical 
Group as well as a "buddy"statement to the effect that the 
veteran incurred a low back disability in service.  The RO 
also received all of the veteran's VA medical records, 
including several VA examination reports.  

The Board finds the evidence submitted since the May 1998 
rating decision is not new and material.  The veteran's 
assertion that he incurred the claimed disabilities in 
service is duplicative of the evidence considered in the 
prior and final rating decision; the veteran has made this 
assertion before.  Likewise, although the "buddy" statement 
asserts that the veteran incurred a low back disability in 
service, the record at the time of the May 1998 rating 
decision included evidence that the veteran had been treated 
for back complaints in service.  The claim was denied because 
there was no evidence of residual disability.  While the 
evidence from the Premier Medical Group shows complaints of 
diffuse arthritis by history, including in the right 
shoulder, low back and right foot, it does not contain 
diagnoses of the claimed disabilities or attribute any 
disability to the veteran's period of active service.  VA 
medical records show x-ray reports detailing a normal 
lumbosacral spine and pelvis as well as a normal right 
shoulder and right foot.  Thus, the evidence is not material 
because it does not show currently diagnosed disabilities of 
the low back, right shoulder or right foot and there is no 
discussion of attribution of any disabilities to the 
veteran's period of service.  The basis for the previous 
denial was that there was no evidence that the veteran 
incurred such disabilities during a period of recognized 
service.  Accordingly, the evidence received since the May 
1998 rating decision is not new and material and is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  It fails to show diagnosis 
or attribution of any of the claimed disabilities to service.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection of a right 
shoulder disability, and the application to reopen is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection of a right foot 
disability, and the application to reopen is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection of a low back 
disability, and the application to reopen is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


